Citation Nr: 0721784	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-24 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education 
Center in St. Louis, Missouri


THE ISSUE

Whether the veteran is entitled to Chapter 30 educational 
assistance benefits for firefighter training with the 
Rochester, Minnesota, Fire Department from May 19, 2005, to 
May 7, 2008.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO) and Education Center, which denied the 
benefit sought on appeal.  Although, the veteran has since 
moved to Minnesota, it appears that the St. Louis, Missouri, 
RO and Education Center has retained jurisdiction over the 
veteran's claims file.

In March 2007, the veteran appeared at the St. Paul, 
Minnesota, Regional Office and offered testimony in support 
of his claim before the undersigned Veterans Law Judge.  A 
transcript of the veteran's testimony has been associated 
with his claims file.


FINDINGS OF FACT

1.  The veteran's discharge date was March 10, 1997; 
accordingly, his Chapter 30 eligibility extends for 10 years 
from that date; i.e. until March 10, 2007, pursuant to the 
provisions of 38 C.F.R. § 21.7050(a).  

2.  Chapter 30 benefits were granted to the veteran for an 
apprenticeship/period of training with the Sioux City Fire 
Department in Iowa, extending from November 23, 1998, to July 
15, 1999.

3.  In September 2005, the veteran filed a VA Form 22-1990, 
requesting approval of Chapter 30 Educational Benefits for 
training with the Rochester, Minnesota, Fire Department.  The 
application indicated that the program was an apprenticeship 
with training dates extending from May 2005 to May 2008; the 
evidence reflects that under that program, no credit could be 
granted for any firefighter previous training.
4.  The veteran's firefighter apprenticeship with the 
Rochester, Minnesota, Fire Department is a distinct and more 
rigorous, lengthy and detailed program than the firefighting 
training previously received; it is an approved program of 
education and meets the definition of a refresher course.


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for firefighter training with the Rochester, Minnesota, 
Fire Department from May 19, 2005, to March 10, 2007, have 
been met; but are subject to any adjustments required under 
the provisions of 38 C.F.R. § 21.7072(a) and 38 U.S.C.A. §§ 
3013, 3014, pertaining to the maximum duration of eligibility 
for Chapter 30 benefits.  38 U.S.C.A. §§ 3001, 3011, 3013, 
3014, 3034 (West 2002); 38 C.F.R. §§ 21.7042, 21.7072, 
21.7110, 21.7120, 21.7122 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
However, the VCAA does not apply to the issue at hand.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  The statute at 
issue in this appeal is found in Chapter 30 of Title 38 of 
the U.S. Code, which concerns special provisions relating to 
VA education benefits.  The notice and duty-to-assist 
provisions of the VCAA are relevant to a different chapter of 
Title 38 and do not apply to this appeal.  See generally 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."

Because the law as mandated by statue, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002). As such no 
further action is required pursuant to the VCAA.  Moreover, 
to decide the case at this juncture would not prove to be 
prejudicial to the veteran, as the disposition of this case 
is favorable to the veteran.  

Factual Background

The record reflects that the veteran served on active duty 
with the U.S. Navy from September 1992 until his honorable 
discharge on March 10, 1997. 

The record contains several VA Forms 22-1990, Application for 
VA Education Benefits, and reflects that post-service the 
veteran was approved for various community college courses.  
In addition, it appears that the veteran also underwent 
firefighter training with the Sioux City, Iowa, Fire 
Department from July 1998 to 1999.  The record reflects that 
a VA Chapter 30 education award was made for a period of this 
training extending from November 23, 1998, to July 15, 1999.  
The record includes a December 1999 letter from the training 
officer of the Sioux City Fire Department indicating that the 
veteran had recently completed his one-year probationary on-
the-job training as a firefighter which had been approved by 
the State of Iowa Department of Education.    

Evidence of record shows that the training requirements for 
the veteran's certification from the Sioux City Fire 
Department consisted of 480 hours of academic training and 
2400 hours of on-the-job training for a total of 2880 hours 
of training.  The academic training requirements included 
learning OSHA requirements; EMT training; driver training; as 
well as training in ladder and aerial operations and building 
inspection.  On-the-job training included stand by for 
alarms; responding to alarms; extinguishing fires; EMS; 
inspections; and care of apparatus, stations and equipment.  

Most recently in June 2005, the veteran filed a VA Form 22-
1990, requesting approval of Chapter 30 Educational Benefits 
for training with the Rochester, Minnesota, Fire Department.  
The application indicated that the program was an 
apprenticeship with training dates extending from May 2005 to 
May 2008.  

The record contains an apprenticeship agreement between the 
veteran and the Rochester Fire Department indicating that in 
order to receive firefighter accreditation, the veteran had 
to complete 6,000 hours of training, to begin on May 19, 
2005.  The agreement included an enumerated list of the 
skills and the number of hours required under Fire Fighter II 
training in order to reach the goal of 6,000 hours.  For 
instance, the veteran must complete 500 hours of training 
related to alarm systems/report writing/fire exists and 
communications; 200 hours of EMT training/refresher courses 
and recertification; 500 hours of safety and special hazards 
training; and 1,400 hours related to forcible entry/ropes and 
knot typing/ladder practices/fire apparatus/rescue/protective 
equipment/inspections/hose and ladder work/hydraulics and 
company drills. 

In a December 2005 decision, the veteran's application for 
educational assistance for the firefighter apprenticeship 
program with the Rochester Fire Department was denied.

The record reflects that sometime in 2006, the Deputy Fire 
Chief of the Rochester Fire Department and VA certifying 
official (the Deputy) was contacted to address why the 
veteran received no credit for his training with the Sioux 
City Fire Department and what the differences were between 
that training and the training required for the Rochester 
Fire Department.  The Deputy explained that it was the policy 
of the Rochester Civil Service Commission that no credit be 
given to any firefighter trainee for any previous firefighter 
training earned outside of Rochester.  He indicated that the 
Rochester and Sioux City Fire Department training programs 
were basically the same, except for "redundancy in 
training."  The Deputy explained that while Sioux City may 
have required 100 hours training in a particular skill, 
Rochester would require 300 hours, with the extra 200 hours 
being essentially a repeat and reinforcement of the first 100 
hours of training for that skill.  

The veteran provided testimony at a Board hearing held before 
the undersigned Veterans Law Judge in March 2007.  The 
veteran indicated that he left Sioux City and moved to 
Minnesota because his mother was ill and he was to be her 
primary caretaker.  He chose to apprentice with the Rochester 
Fire Department because it was a city close to her and it was 
a paid department.  The veteran and his representative 
testified that Rochester would not recognize any of the 
veteran's previous firefighter training in Sioux City for 
their certifications purposes.  


Legal Analysis

Chapter 30 is an educational assistance program designed to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001 (West 2002).   The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or who 
meet certain other criteria.  38 U.S.C.A. § 3011 (West 2002);  
38 C.F.R. §§ 21.7040, 21.7042 (2006).

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  In this case, the 
veteran entered active duty in September 1992 and so the 
first requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 
21.7042(a) is clearly satisfied.  Further, the individual 
must also have served an obligated period of active duty.  In 
the case of an individual with an obligated period of service 
of 3 years or more, the individual must have completed at 
least 3 years of continuous active duty.  38 U.S.C.A. § 
3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(2).  In this case, 
the evidence reflects that the veteran completed at least 3 
years of continuous active duty, having been discharged in 
March 1997; therefore, the second requirement of 38 U.S.C.A. 
§ 3011 and 38 C.F.R. § 21.7042(a) has been satisfied in this 
case.  Accordingly, the veteran's basic eligibility for 
Chapter 30 educational assistance benefits is clearly 
established.  

The provisions of 38 C.F.R. § 21.7110(a) set out the general 
requirement that in order to receive educational assistance 
an eligible veteran must either be pursuing an approved 
program of education or be pursuing refresher or deficiency 
courses, or other preparatory or special education or 
training course necessary to enable the individual to pursue 
an approved program of education.  38 U.S.C.A. § 3014; 
38 C.F.R. § 21.7110(a).  VA will approve a program of 
education under Chapter 30, United States Code, if it (1) 
meets the definition of a program of education under 
38 C.F.R. § 21.7020(b)(23) of this part; (2) it has an 
objective as described in 38 C.F.R. § 21.7020(b)(13) or (22) 
of this part; (3) the courses and subjects in the program are 
approved for VA training; and (4) the veteran is not already 
qualified for the objective of the program.  38 C.F.R. § 
21.7110 (2006).

A review of the record indicates that there is no question in 
this case as to whether the apprenticeship firefighter 
program in Rochester, Minnesota is an approved program of 
education for VA purposes under 38 C.F.R. § 21.7110(a); 
38 C.F.R. § 21.7020(23) and (26) and under 38 C.F.R. 
§§ 21.7122(a), 21.7220.  It clearly meets the requirements 
for a program of education under 38 C.F.R. 
§ 21.7020(b)(23)(iii) which includes an approved full-time 
program of apprenticeship or of other on-the-job training.  
It is similarly clear that the veteran's professional or 
vocational objective, firefighter certification with the 
Rochester, Minnesota, Fire Department, will--if completed--
lead to an occupation, as contemplated under the provisions 
of 38 C.F.R. § 21.7020(b)(22).  As to the third element, VA 
will not pay educational assistance for an enrollment in any 
course that has not been approved by a State approving agency 
or by VA when that agency acts as a State approving agency.  
38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. §§ 21.7122(a), 21.7220.  
The evidence in this case clearly indicates that the 
Rochester, Minnesota, firefighter apprenticeship program has 
been approved by a State approving agency or by VA when that 
agency acts as a State approving agency.  

The veteran seeks entitlement to Chapter 30 educational 
assistance benefits for firefighter training with the 
Rochester, Minnesota, Fire Department from May 19, 2005, to 
May 7, 2008.  The RO denied the claim in December 2005 under 
the provisions of 38 C.F.R. § 21.7110, (aforementioned 
element number 4).  Essentially, the RO determined that 
Chapter 30 benefits were previously granted to the veteran 
for a firefighter program with the Sioux City Fire Department 
and the evidence shows that this training was successfully 
completed.  The RO explained that VA could not pay for a new 
training program if it led to the same objective that had 
already been met.  In essence, the pertinent inquiry in this 
case is simply whether the veteran already qualified and 
received Chapter 30 benefits for the objective of the 
apprenticeship firefighter program in Rochester, Minnesota.  

The veteran maintains that the training requirements for the 
Sioux City and Rochester Fire Departments are not the same 
and points out that the Rochester Fire Department gave him no 
credit for his previous training.  The veteran and his 
representative maintain that certain provisions of 38 C.F.R. 
§ 21.7020 are applicable to his case; particularly the 
provisions of 38 C.F.R. § 21.7020(26) regarding refresher 
courses.  A refresher course is defined to include a course 
which will permit the veteran to update knowledge and skills 
or be instructed in the technological advances which have 
occurred in the veteran's field of employment.  38 U.S.C.A. 
§ 3034(a); 38 C.F.R. § 21.7020(b)(26)(ii).

The veteran and his representative have provided compelling 
arguments to the effect that the training requirements for 
the Rochester Fire Department are not the same as those which 
were required for the veteran's firefighter training in Sioux 
City.  Evidence of record clearly establishes that the 
training period required for firefighter certification in 
Rochester is more than twice as long as it was in Sioux City.  
In addition, a review of the curriculum is at least slightly 
different.  At a minimum, inasmuch as the veteran is now 
training in a different state, he would be required to learn 
the applicable laws and policies for the state of Minnesota 
as well as pass a new driver's certification.  

The Board believes that the firefighter training that the 
veteran is receiving from the Rochester Fire Department may 
be considered a refresher course under 38 C.F.R. 
§ 21.7020(26).  In this regard, the veteran's previous one-
year firefighter training was completed in July 1999, several 
years ago at this point.  It is possible and logical to 
assume that since that time, there have been updates in 
procedures, equipment, safety, and other factors, and that 
the veteran is currently receiving updated knowledge and 
skills as well as instruction in technological advances in 
the field of firefighting during the course of his training 
regimen with the Rochester Fire Department.  

The Board acknowledges that Chapter 30 benefits are warranted 
in this case.  However, in this case, these benefits cannot 
be granted for the entirety of the training period with the 
Rochester Fire Department, as sought by the veteran.  The 
evidence of record reflects that the veteran's period of 
training for that program extends from May 19, 2005, to May 
7, 2008.  However, applicable regulations state that VA will 
not provide basic educational assistance or supplemental 
educational assistance to a veteran or service member beyond 
10 years from the date of the veteran's last discharge or 
release from a period of active duty of 90 days or more of 
continuous service.  38 C.F.R. § 21.7050(a).  The veteran's 
discharge date was March 10, 1997; accordingly, his Chapter 
30 eligibility extends for 10 years from that date; i.e., 
until March 10, 2007.  The veteran has previously been 
advised of this delimiting date as shown by documents in his 
claims file.  Accordingly, at this point the appeal for 
Chapter 30 benefits is granted for the portion of the 
training period with the Rochester Fire Department extending 
from May 19, 2005, until March 10, 2007.  

The Board notes that an extension of the delimiting date for 
VA Chapter 30 education may be granted in certain 
circumstances; however, this is a claim which is separately 
appealable and is not on appeal before the Board at this 
time.  The delimiting period of eligibility for Chapter 30 
benefits may be extended if the veteran was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from his 
willful misconduct.  VA will not consider the disabling 
effects of chronic alcoholism to be the result of willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  VA will not consider a veteran who is disabled 
for a period of 30 days or less as having been prevented from 
initiating or completing a chosen program, unless the 
evidence establishes that the veteran was prevented from 
enrolling or reenrolling in the chosen program or was forced 
to discontinue attendance, because of the short disability.  
38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).
Finally, the Board points out that pertinent regulations also 
provide that most veterans are entitled to 36 months of 
educational assistance benefits pursuant to 38 U.S.C. Chapter 
30.  38 C.F.R. § 21.7072(a); 38 U.S.C.A. §§ 3013, 3014.  It 
is not clear to the Board at this point how much Chapter 30 
education assistance the veteran has received in the past or 
whether he might be subject to any of the exceptions found in 
38 C.F.R. § 21.7072(b), (c), and (d), or in any other 
provisions.  Accordingly, the Board leaves it to the 
discretion of the RO and/or Education Center to determine the 
amount of eligibility which remains for the veteran under 
Chapter 30 and to adjust his award if necessary in accordance 
with the aforementioned provisions.  


ORDER

Entitlement to Chapter 30 educational assistance benefits for 
firefighter training with the Rochester, Minnesota, Fire 
Department is granted from May 19, 2005, to March 10, 2007, 
subject to any adjustments required under the provisions of 
38 C.F.R. § 21.7072(a); and 38 U.S.C.A. §§ 3013, 3014, 
pertaining to the maximum duration of eligibility for Chapter 
30 benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


